Conviction is for the unlawful manufacture of intoxicating liquor; punishment fixed at confinement in the penitentiary for a period of four years.
The indictment charges that the offense took place on October 11, 1921. The State's evidence tends to support that averment. At that time, however, it was necessary, under Chap. 78, Acts of the thirty-sixth Legislature, 2nd Called Session, that the indictment negative the exceptions contained in the statute and in the Constitution. See Robert v. State, 90 Tex.Crim. Rep.. The statute was subsequently amended rendering such averment unnecessary. The Assistant Attorney General concedes that the indictment in the instant case is defective in failing to make the necessary allegations.
The judgment is reversed and the prosecution ordered dismissed.
Dismissed. *Page 278